Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services, dated March 23, 2006, which affirmed a determination of a hearing officer dated February 9, 2006, made after a Tier II Superintendent Hearing, finding the petitioner guilty of violating prison disciplinary rule 116.10 (7 NYCRR 270.2 [B] [17] [i]), and imposing penalties.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination that he violated prison disciplinary rule 116.10 was supported by substantial evidence (see Matter of Igartua v Selsky, 41 AD3d 717 [2007]; Matter of Costantino v Goord, 38 AD3d 657, 658 [2007]; Matter of De La Cruz v Selsky, 36 AD3d 907 [2007]). Credibility issues were resolved by the hearing officer, as the trier of fact, and we find no basis upon which to disturb the determination (see Matter of Gilzene v McGinnis, 300 AD2d 658, 659 [2002]). Schmidt, J.P., Rivera, Krausman and Florio, JJ., concur.